UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1117



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


AMERICA ONLINE, INCORPORATED,

                                     Party in Interest - Appellee,

          and


JOHN DOES, United States taxpayers who, during
the years ended 12/31/98 through 12/31/01, had
signature authority over MASTERCARD payment
cards issued by, through, or on behalf of
banks or other financial institutions in
Antigua and Barbuda, Bahamas, and Cayman
Islands, or issued to persons or entities in
Antigua and Barbuda, Bahamas, and Cayman
Islands,

                                                        Defendants,

          versus


LINDSAY JENKINS,

                                                 Movant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-02-42-MC)
2
Submitted:   April 24, 2003                   Decided:   May 2, 2003


Before NIEMEYER and SHEDD, Circuit Judges.*


Affirmed by unpublished per curiam opinion.


Lindsay Jenkins, Appellant Pro Se. Joel L. McElvain, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Laura Ann Heymann, AMERICA
ONLINE, INCORPORATED, Dulles, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       This opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2000).


                                3
PER CURIAM:

     Lindsay Jenkins appeals the district court’s order denying her

motion to quash a John Doe summons issued by the Internal Revenue

Service, and denying her motion for sanctions.     We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Does, No. CA-02-42-MC (E.D. Va. filed Dec. 20, 2002; entered

Dec. 31, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 4